TANNER, P. J.
This is an action for deceit and is heard upon the defendant’s demurrer to the amended declaration.
The allegation that the defendant stated to the plaintiff that no savings bank in Providence would accept a first deposit of less than $200-is the only allegation of false representation which seems to be sufficient. It is argued that this is insufficient for the reason that plaintiff might easily, have ascertained that it was not true.
We think, however, that the law is correctly stated in 20 Cyc, p. 33; “If the fact represented is one which is susceptible of accurate knowledge and the speaker is or may well be presumed to be cognizant thereof, while the other party is ignorant, and' the statement is a positive assertion containing nothing so improbable or unreasonable as to put the other party upon further inquiry or give him cause to suspect that it is false, and an investigation would be necessary for him to discover the truth, the statement may be relied on.”
The demurrer being a general' demurrer, it must be overruled. .